NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 TIMOTHY R. PANNABECKER,                         No. 15-55520

                 Plaintiff-Appellant,            D.C. No. 5:14-cv-00788-ODW-
                                                 VBK
   v.

 U.S. BANK NATIONAL ASSOCIATION,                 MEMORANDUM*
 as Trustee for the CSMC Mortgage-Backed
 Trust Series 2006-2; et al.,

                 Defendants-Appellees,

 and

 CAL-WESTERN RECONVEYANCE,
 LLC; MORTGAGE ELECTRONIC
 REGISTRATION SYSTEMS, INC.,

                 Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                            Submitted March 8, 2017**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Timothy R. Pannabecker appeals pro se from the district court’s order

dismissing his action alleging violations of federal and state law arising from the

foreclosure of his home. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s dismissal under Fed. R. Civ. P. 12(b)(6). AE ex rel.

Hernandez v. County of Tulare, 666 F.3d 631, 636 (9th Cir. 2012). We may

affirm on any basis supported by the record. United States v. Washington, 969
F.2d 752, 755 (9th Cir. 1992). We affirm.

      The district court properly concluded that Pannabecker lacked standing to

pursue his wrongful foreclosure claim based on defendants’ alleged untimely

assignment of the deed of trust, because the California Court of Appeal has held

that an untimely assignment into a securitized trust is not void, but merely

voidable, and that borrowers lack standing to challenge such assignments. See,

e.g., Saterbak v. JPMorgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 796 (Ct.

App. 2016) (“Yvanova expressly offers no opinion as to whether, under New York

law, an untimely assignment to a securitized trust made after the trust’s closing

date is void or merely voidable. We conclude such an assignment is merely

voidable.” (citation omitted)). Thus, dismissal of Pannabecker’s claim challenging


                                          2                                    15-55520
the foreclosure of his home on this ground was proper.

      The district court did not abuse its discretion by denying Pannabecker leave

to amend, see Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041

(9th Cir. 2011) (setting forth standard of review and explaining that a district court

may deny leave to amend where the proposed amendments would be futile), or by

declining to hear oral argument, see Spradin v. Lear Siegler Mgmt. Servs. Co., 926
F.2d 865, 867 (9th Cir. 1991) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFRIMED.




                                          3                                    15-55520